Citation Nr: 1430679	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  08-19 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal (GI) disorder.

2.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active service from December 1961 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of Department of Veterans Affairs Regional Office (RO) in Roanoke, Virginia.

The Veteran testified at a hearing before the undersigned Veteran's Law Judge (VLJ) in October 2010.  A transcript of the hearing has been included in the claims file, and has been reviewed.  

In December 2010 and December 2013, the Board remanded this matter for additional development.  The issue of service connection for a GI disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.  

The Board has reviewed VBMS and records maintained in the Virtual VA paperless claims processing system.  No new and relevant evidence has been included in the either electronic file since the most recent Supplemental Statement of the Case (SSOC) dated in March 2014.  38 C.F.R. §§ 19.31, 19.37, 20.1304(c) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have a current disability characterized by vertigo.  

CONCLUSION OF LAW

The criteria for service connection for a disorder characterized by vertigo have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify the Veteran was satisfied on appeal by way of several letters sent to the Veteran between July 2007 and December 2013.  These letters informed him of his duty and the VA's duty for obtaining evidence.  In addition, the correspondence met the notification requirements set out for service connection, and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, following full notification, the claim addressed in this decision was readjudicated in the March 2014 SSOC of record.  Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  VA afforded the Veteran the opportunity to give testimony before the Board in his own hearing, which he did in October 2010.  VA afforded the Veteran VA compensation examinations into his assertion that he has a current vertigo disorder.  Moreover, VA has obtained the Veteran's STRs, and available post-service medical records relevant to his claim.    

With respect to the aforementioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the appellate issue decided herein at the beginning of the hearing and remanded the claim for an examination.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

In sum, all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  No further assistance to develop evidence is required.

The Claim for Service Connection

The Veteran claims service connection for a vertigo disorder.              

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).       

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this matter, the Board has reviewed the entire record seeking evidence of a current disorder characterized by vertigo.  The Board has reviewed VA treatment records, private treatment records, VA reports, and the Veteran's lay statements.  None of this evidence would support a finding that the Veteran has a vertigo disorder currently.  Rather, the evidence of record affirmatively demonstrates that he does not have this disorder.  

Pursuant to the Board's December 2010 and December 2013 remands, the Veteran underwent compensation examination in May 2011 and February 2014.  The May 2011 examination evaluated the Veteran's hearing loss and tinnitus, and found no disorder that would cause vertigo.  The examiner referred the Veteran to a specialist to assess whether the Veteran had a vestibular disorder.  Eventually the Veteran was examined by a physician in February 2014.  The examiner indicated a review of the claims file, an interview of the Veteran, and an examination of the Veteran.  The examiner concluded that the Veteran did not have a disorder, such as a vestibular disorder, that caused dizziness.  Rather, the examiner stated that the Veteran's reported dizziness was a symptom rather than an actual disorder.  Further, the examiner indicated that the dizziness was unrelated to the Veteran's service-connected hypertension, hearing loss, and tinnitus.  In addition, the examiner found vertigo was not aggravated.  The report's findings are of probative value because they are based on an assessment of the Veteran, conducted by a physician who indicated a review of the claims file.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Accordingly, the examination is adequate and there was substantial compliance with the Board's remand directive.  

The Board also assessed the lay evidence to determine whether the lay statements would support finding a current disorder here.  The sensation of dizziness is certainly within a layperson's capacity for lay observation.  Indeed, a layperson is competent to attest to symptoms he or she may observe or sense, such light-headedness or dizziness.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board further notes that certain STRs reflect the Veteran's complaints of periodic dizziness, and that he has asserted that he has experienced a continuity of symptomatology of dizziness since discharge from service.  However, the Veteran is not competent to diagnose himself with a disability.  His statements in this regard are not of probative value, and certainly do not preponderate against the VA examiner's findings.  The disorder at issue involves internal pathology of the vestibular system that is beyond the capacity for lay observation.  Such a disorder's etiology and development cannot be determined through observation or by sensation such as feeling.  The Veteran is simply not competent to render a medical opinion stating that he has such a disorder.  He does not have the training and expertise to so.  On the essentially medical questions before the Board, the lay evidence is of limited evidentiary value.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).   

As with the medical evidence, therefore, the lay evidence does not substantiate in the record the existence of the current disorder.  The claim must therefore be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability); cf. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted). 

The preponderance of the evidence of record is against the Veteran's claim to service connection for a vertigo disorder.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

Entitlement to service connection for a vertigo disorder is denied.  


REMAND

An additional remand is required for the claim to service connection for a GI disorder.  

In its December 2013 remand, the Board requested a VA compensation examination and opinion into the Veteran's claim that he incurred a GI disorder during service.  The Board noted that current disorders, or disorders that have been diagnosed during the appeal period which may have resolved during the appeal period, should nevertheless be considered and commented upon.  The Board also noted that, during the appeal period, the Veteran had been diagnosed with several GI disorders, to include residuals related to gastric cancer surgery and gastroesophageal reflux disease (GERD).  Hence, a nexus opinion was necessary with regard to each of these disorders.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In response, the Veteran underwent VA compensation examination in February 2014.  In the report of record, the VA examiner states that the Veteran did not have a GI disorder.  The examiner did not provide a nexus opinion on the GI problems diagnosed during the appeal period (i.e., since April 2007).  As such, a remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a new VA compensation examination to address the current nature and etiology of any GI disorders diagnosed during the period of time that is covered by this claim.  All indicated tests must be performed, and all findings reported in detail.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  In particular, the examiner should review this remand and the Board's December 2013 and December 2010 remands as well.  The examiner must note in the examination report that the claims folder was reviewed.  

The examiner should address whether it is at least as likely as not (a probability of 50 percent or greater) that any GI disorder diagnosed during the period of time that is covered by this claim began in or is related to active service.   

Again, the requirement of a current disability is satisfied when the claimant has a disability during the pendency of that claim.  See McClain, supra.  As the Veteran has been diagnosed with GI disorders since April 2007 (to include residuals of gastric cancer surgery, GERD/hiatal hernia), the Board must decide whether such disorder(s) relate to service.  To do so, medical evaluation and opinion of the Veteran's claim is necessary.       

Please note that service treatment records (STRs) evidence that the Veteran was diagnosed in 1983 with gastroenteritis, and that December 1991 separation reports of medical examination and history noted complaints of frequent indigestion.  In evaluating the issue of medical nexus, the examiner should consider the Veteran's reports of continued gastrointestinal symptoms following discharge from service.  A complete rationale for each opinion offered must be included in the report, and an explanation of the medical principles involved would be of considerable assistance to the Board.

2.  After all the above development has been completed, readjudicate the claim on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If the issue remains denied, the Veteran and his representative should be provided with a SSOC, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


